NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: CARLTON ROARK,                           No. 21-55040

             Debtor,                            D.C. No. 3:19-cv-02117-TWR-
______________________________                  WVG

CARLTON ROARK,
                                                MEMORANDUM*
                Appellant,

 v.

LESLIE T. GLADSTONE, Trustee; et al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Todd W. Robinson, District Judge, Presiding

                             Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Chapter 7 debtor Carlton Roark appeals pro se from the district court’s

judgment affirming the bankruptcy court’s order denying Roark’s motion for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsideration of a settlement agreement. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo a district court’s decision on appeal from a

bankruptcy court, and we apply the same standard of review the district court

applied to the bankruptcy court’s decision. Christensen v. Tucson Ests., Inc. (In re

Tucson Ests., Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990). We affirm.

      The bankruptcy court did not abuse its discretion by denying Roark’s motion

for reconsideration of a settlement agreement because Roark failed to establish any

basis for relief. See Fed. R. Bankr. P. 9024 (providing that Federal Rule of Civil

Procedure 60 applies to motions for relief from a judgment or order in a

bankruptcy case); Sch. Dist. No. 1J, Multnomah County., Or. v. ACandS, Inc., 5

F.3d 1255, 1263 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration under Rule 60); see also Kona Enters., Inc. v. Est. of Bishop, 229

F.3d 877, 890 (9th Cir. 2000) (“A [motion for reconsideration] may not be used to

raise arguments or present evidence for the first time when they could reasonably

have been raised earlier in the litigation.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                            2                                21-55040